PER CURIAM.
Missouri inmate Mickey Conley appeals the district court’s dismissal of his 42 U.S.C. § 1983 action claiming denial of access to the courts. After Conley was granted leave to proceed in forma pauperis under 28 U.S.C. § 1915, an initial partial filing fee was assessed against him, and he was informed his case might be dismissed if he failed to pay the fee. Because he never paid the fee, the district court dismissed the case pursuant to Federal Rule of Civil Procedure 41(b) for failure to comply with a court order.
We find no abuse of discretion in the district court’s dismissal. See In re Reid, 197 F.3d 318, 320 (8th Cir.1999) (standard of review; court may dismiss case for failure to comply with its orders).
Accordingly, we affirm.